 


110 HRES 1381 EH: A resolution expressing the sense of the House that there should be an increased public and private commitment prioritizing prevention and public health for all people in the United States.
U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1381 
In the House of Representatives, U. S.,

September 23, 2008
 
RESOLUTION 
A resolution expressing the sense of the House that there should be an increased public and private commitment prioritizing prevention and public health for all people in the United States. 
 
 
Whereas the United States has the highest rate of preventable deaths among 19 industrialized U.N. nations and lags behind 28 other U.N. nations in life expectancy;  
Whereas various research studies estimate that nearly 60 percent of premature deaths in the United States could be addressed through prevention activities;  
Whereas of the more than $2,200,000,000,000 spent nationally on health care in the United States every year (more than any other nation in the world), approximately $88,000,000,000 (or about 4 percent) is estimated to be spent on prevention and public health;  
Whereas chronic diseases are the leading causes of preventable death and disability in the United States, accounting for 7 out of every 10 deaths and killing more than 1,700,000 people in the United States every year;  
Whereas these often preventable chronic diseases account for 75 percent of health care spending in the United States, including more than 96 cents out of every dollar spent in Medicare and more than 83 cents out of every dollar spent in Medicaid;  
Whereas these chronic diseases cost the United States an additional $1,000,000,000,000 each year in lost productivity, and are a major contributing factor to the overall poor health that is placing the Nation’s economic security and competitiveness in jeopardy;  
Whereas the number of people with chronic conditions is rapidly increasing, and it is estimated that if we do not intervene now that by 2025 nearly half of the population will suffer from at least one chronic disease;  
Whereas current research has shown that increasing to 90 percent the use of just 5 preventive services, including— 
(1)the portion of adults who take aspirin daily to prevent heart disease;  
(2)the portion of smokers who are advised by a health professional to quit and are offered medication or other assistance;  
(3)the portion of adults age 50 and older who are up to date with any recommended screening for colorectal cancer;  
(4)the portion of adults age 50 and older immunized against flu annually; and  
(5)the portion of women age 40 and older who have been screened for breast cancer in the past 2 years, would save more than 100,000 lives each year in the United States; and  
Whereas research has shown that prevention and community-level interventions that promote and enable proper nutrition, increased access to physical activity, and smoking cessation programs can prevent and mitigate chronic diseases, improve quality of life, increase economic productivity, and reduce health care costs: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes that in order to reduce the disease burden and health care costs associated with preventable disease and injury, it is imperative that this Nation strengthen its public health system to— 
(A)encourage all persons in the United States to obtain the proper information and educational resources they need to make healthier choices and live healthier lives; and  
(B)protect all people in this country from health threats beyond their control, such as bioterrorism, natural disasters, infectious disease outbreaks, and environmental hazards;  
(2)encourages the creation of public health strategies in the public and private sectors to improve the health of all people in the United States regardless of race, ethnicity, or socioeconomic status;  
(3)supports public and private partnerships focusing on the prevention of disease and injury, and encourages community-based programs to support healthy lifestyles, including those that promote proper nutrition and increased access to physical activity;  
(4)emphasizes the importance of the 5 prevention strategies of daily aspirin therapy, smoking cessation, colorectal cancer screening, annual flu immunizations, and breast cancer screening that can save more than 100,000 lives each year;  
(5)believes that the congressional budget process should reflect the significant savings associated with investments in prevention of disease and injury, and therefore strongly encourages the Congressional Budget Office to consider the health care savings associated with reduced chronic disease burden due to clinical and community preventive services and programs when formulating its health care cost estimates; and  
(6)supports helping the United States be the healthiest nation by encouraging an increased focus on public health and prevention efforts in the public and private sectors.  
 
Lorraine C. Miller,Clerk.
